 Case 5:20-cv-01559-JGB-SHK Document 30-15 Filed 12/14/20 Page 1 of 8 Page ID #:504



1    SAMANTHA CHOE (SBN: 252002)
     schoe@cov.com
2    ADDISON THOMPSON* (SBN: 330251)
     athompson@cov.com
3    SYLVIA HUANG (SBN: 313358)
     syhuang@cov.com
4    ANNIE SHI (SBN: 327381)
     Covington & Burling LLP
5    415 Mission St., Ste. 5400
     San Francisco, CA 94105
6    Telephone: (415) 591-6000
7    JENNIFER STARK (SBN: 267062)
     Jennifer.Stark@disabilityrightsca.org
8    AARON FISCHER (SBN: 24739
     Aaron.Fischer@disabilityrightsca.org
9    ANNE HADREAS (SBN: 253377)
     Anne.Hadreas@disabilityrightsca.org
10   SARAH GREGORY (SBN: 303973)
     Sarah.Gregory@disabilityrightsca.org
11   KIM PEDERSON (SBN: 234785)
     Kim.Pederson@disabilityrightsca.org
12   Disability Rights California
     1330 Broadway, Suite 500
13   Oakland, CA 94612
     Telephone: (510) 267-1200
14   Facsimile: (510) 267-1201
15   Attorneys for Plaintiffs
16   * C.D. California admission application forthcoming
17
                                UNITED STATES DISTRICT COURT
18
                            CENTRAL DISTRICT OF CALIFORNIA
19
                                      EASTERN DIVISION
20
     RICHARD HART et al., individually and on        Case No. 5:20-cv-1559-JGB-SHK
21
     behalf of all others similarly situated,
22                                                   DECLARATION OF GRAHAM
                  Plaintiffs,                        WALDROP
23
     v.                                              Date: TBD
24                                                   Time: TBD
     STEPHANIE CLENDENIN, Director of                Judge: Hon. Jesus G. Bernal
25                                                   Courtroom: 7D
     California Department of State Hospitals, in
26   her official capacity et al.,                   Compl. filed: 08/05/2020
27
                  Defendants.
28


                                   DECLARATION OF GRAHAM WALDROP
 Case 5:20-cv-01559-JGB-SHK Document 30-15 Filed 12/14/20 Page 2 of 8 Page ID #:505




1                      DECLARATION OF GRAHAM WALDROP
2    I, Graham Waldrop, hereby declare:
3          1.     I make this declaration based on my own personal knowledge and if
4    called to testify I could and would do so competently as follows:
5          2.     I am currently a patient at Patton State Hospital (Patton) in San
6    Bernardino County, California.
7          3.     In 2008, a court found me not guilty by reason of insanity under Penal
8    Code section 1026 for events that happened in 2007. I have been in state hospital
9    custody continuously since I was committed in 2008, at Napa State Hospital and
10   here at Patton.
11         4.     I am afraid that I will become really sick or die if I get COVID-19 at
12   Patton. I have type two diabetes, and I am obese. I also have respiratory problems,
13   including sleep apnea. I used to get bronchitis every year. I know from watching
14   the news on television that these medical conditions put me at higher risk for
15   getting really sick from COVID-19.
16          Patton is a crowded facility where patients share common spaces.
17          5.    My fear has been made worse because many patients share common
18   spaces at all times and it’s not possible for me to stay six feet apart from them, and
19   these spaces are not regularly cleaned.
20          6.    I learned from watching the news that staying six feet apart from other
21   people can help prevent catching COVID-19. But at Patton, we are confined in
22   space that is so cramped, it is impossible to stay far enough away from people. For
23   me and other patients I talk to, it has been very stressful to be at Patton since
24   COVID-19 started spreading here.
25         7.     I live on Unit 26 at Patton. There are about fifty patients on the unit.
26         8.     Unit 26 is connected to Unit 27. Unit 27 also has about fifty patients.
27   Units 26 and 27 share a common day hall. In the common day hall, patients from
28                                                 2
                                   DECLARATION OF GRAHAM WALDROP
 Case 5:20-cv-01559-JGB-SHK Document 30-15 Filed 12/14/20 Page 3 of 8 Page ID #:506




1    the two units interact, play cards, games, and watch television. There are chairs in
2    the day hall, and they are placed right next to each other. Sometimes the day hall
3    gets very busy, particularly when people are watching movies. It is impossible to
4    stay six feet apart in the common day hall.
5             9.    There is a main hallway that is shared between Units 26 and 27.
6    During medication time, patients from Units 26 and 27 line up together in this area
7    to receive medication.
8             10.   Patients from the two units also share two drinking fountains. The
9    drinking fountains are often dirty. As far as I can see, the fountains are not
10   regularly disinfected.
11            11.   Because Units 26 and 27 are connected to each other, it is possible for
12   me to be interacting with almost 100 other patients, plus staff members, on a daily
13   basis.
14            12.   Most of the bedrooms on the unit are cramped with four or five
15   patients sharing a room. I have seen that some of the rooms have beds so close to
16   each other, they are basically touching.
17            13.   Right now, I share a bedroom with three other patients in my unit. Our
18   room is the biggest four-man room on our unit. One of my roommate’s bed is only
19   three or four steps away from mine. Another is about five steps away.
20            14.   Within Unit 26, there are a few common spaces that I share with the
21   patients on the unit. We share a day hall, three telephones, a computer, and two
22   restrooms. In the day hall, the seats are right next to each other, and it is not
23   possible to move them six feet apart because of the size of the room. I believe that
24   there are thirty-five or forty seats in the day hall. If I sit down and put my hand out,
25   I can touch the patient sitting next to me. The smaller restroom has two toilets and
26   a shower stall. The larger restroom has five toilets and three shower stalls.
27
28                                                  3
                                   DECLARATION OF GRAHAM WALDROP
 Case 5:20-cv-01559-JGB-SHK Document 30-15 Filed 12/14/20 Page 4 of 8 Page ID #:507




1          15.    We eat our meals in a dining hall downstairs in the building. We are
2    required to eat breakfast, lunch, and dinner in the dining hall. In the dining hall, the
3    tables we sit at are so small that we are elbow-to-elbow.
4          16.    It is impossible to stay six feet apart while we are eating. We share
5    our dining hall with patients from Units 22, 23, and 27. Patients from different
6    units eat at different times. I do not think the dining hall is cleaned thoroughly after
7    each unit finishes eating. I often see leftover food and scraps on the tables.
8          17.    At Patton, I have also been housed on Units 22, 33 and 34. Unit 22 is
9    in the same building as Unit 26, where I am now. In my experience, Unit 22 is set
10   up in the same way as Unit 26. It is connected to Unit 23 like Unit 26 is connected
11   to Unit 27. Patients on Units 22 and 23 share bedrooms, bathrooms, day halls, the
12   dining hall, and interact in the same ways as patients on Units 26 and 27.
13         18.    Units 33 and 34 are in a different building than Unit 26. Based on my
14   experience from being housed there, I know that patients on Units 33 and 34 live in
15   close, shared quarters like here. Units 33 and 34 are set up a little bit differently
16   than Unit 26. Units 33 and 34 have about fifty people each, like Unit 26, but they
17   are not connected to other units. The patients in those units also share bedrooms,
18   bathrooms, a day hall, and a dining hall.
19     This summer, I spent about a month on quarantine because of exposure to
20                                         COVID-19.
21         19.    In July 2020, our unit and Unit 27 were placed on quarantine because
22   we were exposed to COVID-19. During the quarantine period, I was tested three
23   times for COVID-19. All of my tests were negative.
24         20.    During the quarantine period, I felt very stressed. I did not see staff
25   members disinfecting the common areas any more than they usually would. During
26   this time, we were required to eat meals in the day halls on our unit. We were not
27   allowed to eat in our bedrooms.
28                                                  4
                                   DECLARATION OF GRAHAM WALDROP
 Case 5:20-cv-01559-JGB-SHK Document 30-15 Filed 12/14/20 Page 5 of 8 Page ID #:508




1          21.    While we were on quarantine, we also continued to interact with
2    patients on Unit 27. In fact, we were interacting with patients on Unit 27 even
3    more because we were both on quarantine and could not leave the building to go to
4    the yard.
5    The conditions at Patton during COVID-19 still make me feel unsafe; we were
6                             recently put on quarantine again.
7          22.    Even though I am high risk if I get COVID-19, I am not aware of any
8    extra steps that Patton is taking to protect me or other high-risk patients.
9          23.    Since COVID-19 started, I have heard staff members on my unit
10   telling patients to stay six feet away from each another. But there is no way to stay
11   six feet apart all the time because there is not enough space in the day rooms,
12   dining hall, or even in our bedrooms.
13         24.    In September, I saw that a sign was posted next to the telephones that
14   says that sanitizing wipes are available, and to ask staff for them after each use of
15   the phone. However, I have only seen one patient ask for the wipes. Patients use
16   the phone one after another without sanitizing them because the wipes are not
17   placed next to the phone.
18         25.    Staff members used to give us hand sanitizer before meals, but they
19   stopped doing this about a month ago.
20         26.    I have seen staff members wearing masks differently than what they
21   suggest on television, such as below their noses. I have also seen staff members
22   remove their masks when talking to each other.
23         27.    I am worried because I know that staff members float on different
24   units here at Patton. In September, I overheard staff members talking outside of my
25   door. I heard one of them ask the other, “What unit are you from?” I heard the
26   other staff member reply, “EB-09.” I heard the staff member who works on EB-09
27   say that they had patients who tested positive on their unit. Sometimes, we have
28                                                 5
                                  DECLARATION OF GRAHAM WALDROP
 Case 5:20-cv-01559-JGB-SHK Document 30-15 Filed 12/14/20 Page 6 of 8 Page ID #:509




1    extra staff working on our unit when patients are assigned to one-to-one
2    observation. I do not always recognize the staff members who come to do the one-
3    to-ones, so I think they regularly work somewhere else at Patton, or maybe
4    somewhere else outside Patton. Also, I hear regular announcements over Patton’s
5    intercom asking staff to work extra shifts on different units if they are interested in
6    overtime.
7          28.     At the end of the first week of October, Units 26 and 27 were put on
8    quarantine again after another exposure to COVID-19. One night, staff members
9    told us that we weren’t going to the dining hall for dinner. We ate dinner in the unit
10   instead. Staff never actually told us we are on quarantine. But, I have seen through
11   the windows on the doors to our unit that there is a sign that says we are on
12   quarantine.
13         29.     I asked a staff member why we are on quarantine again, and the staff
14   member told me that it is because a staff member who floated here from another
15   unit later tested positive for COVID-19.
16         30.     Being on quarantine again is pretty stressful. We can’t leave the unit
17   to go to the yard, so we are all cooped up together and there is no social distancing.
18         31.     Since the quarantine began, I have been tested for COVID-19. I tested
19   negative for COVID-19.
20    I would feel safer from COVID-19 if I am discharged from Patton and could
21                      get mental health care outside of the hospital.
22         32.     Because of my health problems, I believe that I would be safer from
23   COVID-19 if I am discharged from Patton and get mental health treatment outside
24   of the hospital.
25         33.     Since COVID-19 started in the spring, Patton has stopped providing
26   most of the mental health treatment that we used to get to help us meet our
27   discharge criteria. Because of COVID-19, Patton has cancelled all therapy groups
28                                                 6
                                  DECLARATION OF GRAHAM WALDROP
 Case 5:20-cv-01559-JGB-SHK Document 30-15 Filed 12/14/20 Page 7 of 8 Page ID #:510




1    on our unit, which I used to attend. I still take my medication, but I see my
2    psychiatrist for medication management appointments less than I did before
3    COVID-19.
4           34.   If I am discharged from Patton, I am willing to receive whatever
5    outside mental health treatment is recommended by my treatment team.
6           35.   I have a supportive family, and talk to my mom and stepdad on the
7    phone every few days. Based on the conversations I have had with them, I believe
8    they would help me if I am discharged from Patton.
9                 I am willing and able to serve as a class representative.
10          36.   I am willing to serve as a class representative in this case. I agreed to
11   be a named plaintiff in this case because I would like to help patients at Patton
12   who, like me, have risk factors for COVID-19. I want to Patton to screen everyone
13   like me who has COVID-19 risk factors and determine whether we can be released
14   or transferred to safer places. I also want to help make sure that the conditions
15   inside of Patton are made safer for people who cannot be released or transferred.
16          37.   I have communicated with my attorneys in this case many times. I
17   agree to cooperate fully with them and answer their questions to the best of my
18   ability.
19          38.   My attorneys keep me updated about the case. When I have questions
20   about the case, I will ask them for help to understand to the best of my ability.
21          39.   I have spoken with other patients, including patients at other units,
22   who are also at high risk from COVID-19. We have talked about asking to be
23   released to safer places and wanting conditions inside Patton to be safer for
24   patients who have to stay here.
25
26
27
28                                                 7
                                  DECLARATION OF GRAHAM WALDROP
Case 5:20-cv-01559-JGB-SHK Document 30-15 Filed 12/14/20 Page 8 of 8 Page ID #:511




 1   I declare under penalty of perjury of the laws of the State of California and the
 2   United States that the foregoing is true and correct. Executed on the U --2�10 day
 3   of November, 2020 at Patton, California.
 4
 5
                                                              Graham Waldrop
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                 8
                                  DECLARATION OF GRAHAM WALDROP
